Exhibit 10.2

 

EXECUTION VERSION

 

THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER WITH RESPECT TO ANY
SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE
MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE.  ANY SUCH OFFER OR SOLICITATION
WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE
BANKRUPTCY CODE.  NOTHING CONTAINED IN THIS RESTRUCTURING SUPPORT AGREEMENT
SHALL BE AN ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF THE
AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN, DEEMED BINDING ON ANY OF
THE PARTIES HERETO.

 

RESTRUCTURING SUPPORT AGREEMENT

 

This Restructuring Support Agreement (including all exhibits and schedules
attached hereto and in accordance with Section 2, this “Agreement”)(1) is made
and entered into as of September 28, 2018, by and among the following parties
and any such party that subsequent to the date hereof executes and delivers a
joinder to this Agreement (“Joinder Agreement”) in the form of Exhibit B (each
of the foregoing described in sub-clauses (i) and (ii), a “Party” and,
collectively, the “Parties”):

 

i.      NRG REMA LLC and its wholly owned subsidiaries(2) (collectively,
“REMA”); and

 

ii.     the undersigned holders of those certain Series C pass-through
certificates due 2026 issued in connection with REMA’s leveraged lease
arrangements (the “PTCs”, the “Consenting PTC Holders” or the “Consenting
Creditors”).

 

RECITALS

 

WHEREAS, REMA and the Consenting Creditors have negotiated certain restructuring
and related transactions with respect to REMA’s indebtedness and other
obligations (collectively, the “Restructuring”), including its obligations
arising under and related to the Facility Leases, the Tax Indemnity Agreements,
the PTCs, and other agreements in connection with REMA’s leveraged lease
obligations all of which shall be on terms and conditions described in this
Agreement and the term sheet attached hereto as Exhibit A (the “Term Sheet”).

 

WHEREAS, as of the date hereof, the Consenting PTC Holders collectively hold
71.5% of the aggregate outstanding principal amount of the PTCs.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:

 

--------------------------------------------------------------------------------

(1)         Capitalized terms used but not otherwise defined herein have the
meaning ascribed to such terms in the Term Sheet, subject to Section 2 hereof.

 

(2)         GenOn REMA Services, Inc., GenOn Northeast Management Company, and
NRG Clearfield Pipeline Company LLC.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

Section 1.                  Agreement Effective Date.  This Agreement shall
become effective and binding upon each of the Parties at 12:00 a.m. (prevailing
Eastern Time), on the date on which (a) each Party has executed and delivered
counterpart signature pages of this Agreement to counsel to each other Party,
(b) PTC Holders holding at least 71.5% of the aggregate outstanding principal
amount of the PTC Claims (in each case determined without regard to any claims
held by a person or entity that is an “insider” as that term is defined in
section 101(31) of the Bankruptcy Code) shall have executed this Agreement, and
(c) the Consenting PTC Holders shall have provided an effective direction letter
in relation to the Transaction, which is in form and substance reasonably
acceptable to REMA (such letter, the “Direction Letter”) (such date, the
“Agreement Effective Date”).

 

Section 2.                  Exhibits Incorporated by Reference.  Each of the
exhibits attached hereto and any annexes, schedules, or exhibits to such
exhibits (collectively, the “Exhibits and Schedules”) is expressly incorporated
herein and made part of this Agreement, and, as used in this Agreement, all
references to this Agreement shall include the Exhibits and Schedules.  In the
event of any inconsistency between this Agreement and the Exhibits and
Schedules, the Exhibits and Schedules shall govern.

 

Section 3.                  Definitive Documentation.  The definitive documents
and agreements governing the Restructuring (collectively, the “Restructuring
Documents”) shall consist of the following:

 

(a)         the chapter 11 plan of reorganization implementing the Restructuring
(as amended, supplemented, or otherwise modified from time to time and together
with all exhibits and supplements thereto, the “Plan”);

 

(b)         an order of the Bankruptcy Court confirming the Plan (the
“Confirmation Order”); and

 

(c)          the Disclosure Statement and the other solicitation materials in
respect of the Plan (such materials, collectively, the “Solicitation
Materials”).

 

Certain of the Restructuring Documents remain subject to negotiation and
completion and shall, upon completion, contain terms, conditions,
representations, warranties, and covenants consistent with the terms of this
Agreement.  The Restructuring Documents shall otherwise be acceptable to REMA
and, to the extent that such Party is a party thereto and solely with respect to
provisions impacting their treatment or rights, reasonably acceptable to the
applicable Consenting Creditors.

 

Section 4.                  Milestones

 

4.01.                     REMA and the Consenting PTC Holders intend to use
commercially reasonable efforts to implement the Restructuring on an
out-of-court basis.  The following milestones (the “Milestones”) shall apply to
this Agreement unless extended or waived in writing by REMA and the Requisite
Consenting PTC Holders:(3)

 

--------------------------------------------------------------------------------

(3)         “Requisite Consenting PTC Holders” means Consenting PTC Holders
holding in excess of 50% of the aggregate outstanding amount of PTCs held by all
such Consenting PTC Holders at such time.

 

2

--------------------------------------------------------------------------------


 

(a)         REMA shall commence solicitation of the Restructuring no later than
ten (10) business days after the Agreement Effective Date (the “Solicitation
Launch Date”);

 

(b)         the Key/Con Rejection Damages Claims will be voted to accept the
Plan no later than three (3) business days after the Solicitation Launch Date;

 

(c)          REMA and the Consenting PTC Holders shall file all applications
necessary to obtain required regulatory approvals for consummation of the
Transaction no later than October 10, 2018;

 

(d)         the Chapter 11 Cases shall be commenced no later than five
(5) business days after the Solicitation Launch Date, and the Plan and
Disclosure Statement shall be filed with the bankruptcy court having
jurisdiction over the Chapter 11 Cases (the “Bankruptcy Court”) on such date
(the “Petition Date”); provided, that REMA, with the consent of the Requisite
Consenting PTC Holders (such consent not to be unreasonably withheld or
delayed), may extend this Milestone if they reasonably believe that the
Restructuring can be consummated on an out-of-court basis on or before
December 1, 2018;

 

(e)          the Confirmation Order shall be entered within 30 days of the
Petition Date (the “Confirmation Date”); and

 

(f)           the occurrence of the effective date of the Agreed Plan according
to its terms (the “Effective Date”) shall have occurred on or before the later
of 45 days after the Petition Date or December 1, 2018; provided, however that
such milestone shall be extended automatically to December 31, 2018 so long as
any necessary regulatory approval remains pending.

 

Section 5.                  Commitments Regarding the Restructuring.

 

5.01.                     Mutual Commitments.

 

(a)         During the period beginning on the Agreement Effective Date and
ending on a Termination Date (as defined herein) (such period, the “Effective
Period”), REMA agrees, and each Consenting PTC Holder agrees for itself, for so
long as it remains the legal owner, beneficial owner, and/or the investment
advisor or manager of or with power and/or authority to bind any PTCs, Claims,
or Interests, that it shall:

 

(i)            support the Restructuring and the transactions contemplated by
the Plan (or, if applicable, out-of-court transactions in furtherance of the
Restructuring), and act in good faith and take all commercially reasonable
actions necessary or appropriate to consummate the Restructuring and the
transactions contemplated by the Plan (or, if applicable, out-of-court
transactions in furtherance of the Restructuring), including the transfer of
ownership of the Indenture Estate from REMA to one or more newly created
entities owned by the PTC Holders (the “KeyCon Owner”), the PTC Holders or their
designee(s), in a manner consistent with this Agreement;

 

(ii)           not directly or indirectly (A) object to, delay, impede, or take
any other action to interfere with the acceptance, implementation, or
consummation of the Restructuring or (B) propose, file, support, facilitate,
negotiate, or vote for any restructuring, workout, plan of arrangement, or plan
of reorganization for the Debtors other than the Restructuring;

 

3

--------------------------------------------------------------------------------


 

(iii)          to the extent a Consenting Creditor is permitted to vote to
accept or reject the Plan, vote each of its Claims against REMA to accept the
Plan by delivering its duly executed and completed ballot(s) accepting the Plan
on a timely basis in accordance with section 4.01(b) hereof following the
commencement of the solicitation and its actual receipt of the Solicitation
Materials and ballot, and not change or withdraw (or cause to be changed or
withdrawn) such vote;

 

(iv)          in good faith take all actions necessary or reasonably requested
by REMA to obtain any and all required regulatory and/or third-party approvals
for the Restructuring; and

 

(v)           support and consent to the release, discharge, exculpation, and
injunctive provisions contained in the Plan.

 

For the avoidance of doubt, (a) all obligations and rights of the Consenting
Creditors described in this Agreement shall apply to any claims or interests
that arise or are obtained by such Consenting Creditors after the Agreement
Effective Date until the consummation of the Restructuring, and (b) nothing
herein shall prevent any of the Consenting Creditors from taking any action, or
directing the Lease Indenture Trustees or Pass Through Trustee, to take any
action in furtherance of implementing the Restructuring.

 

5.02.                     RESERVED.

 

5.03.                     Consenting PTC Holders Commitments.

 

(a)                                 During the Effective Period, each Consenting
PTC Holder (as applicable) agrees for itself, for so long as it remains the
legal owner, beneficial owner, and/or the investment advisor or manager of or
with power and/or authority to bind any PTCs, Claims, or Interests, that it
shall:

 

(i)            direct, or be deemed to have directed, the Pass Through Trustees
and the Lease Indenture Trustees, as applicable, (x) upon REMA’s reasonable
request, to exercise any rights or remedies available to each under the Keystone
and Conemaugh Operative Documents, respectively, in furtherance of consummating
the Restructuring, and (y) not to take any action inconsistent with this
Agreement or the Restructuring;

 

(ii)           use commercially reasonable efforts to (x) cooperate with and
assist REMA in obtaining additional support for the Restructuring from other PTC
holders that are not Consenting PTC Holders, and (y) oppose any party or person
from taking any actions contemplated in Section 5.01(a)(ii), including by
directing the applicable agent or other third party to join in such opposition;

 

(iii)          ensure that, as a condition precedent to membership in the Ad Hoc
Group of PTC Holders, to the extent that such committee is reconstituted or
additional claims against or interests in REMA are acquired, such additional
member shall sign a Joinder Agreement or Transfer Agreement (both as defined
herein) to this Agreement (as applicable);

 

(iv)          not, and shall not direct any other person to, exercise any right
or remedy for the enforcement, collection, or recovery of any claims against
GenOn or REMA; and

 

4

--------------------------------------------------------------------------------


 

(v)           if PSEG does not timely submit a duly executed ballot indicating
its vote of the Key / Con Rejection Damages Claims to accept the Plan in respect
of the Key / Con Rejection Damages Claims, then within three business days of
being notified by counsel to REMA of the failure thereof, the Consenting PTC
Holders shall deliver a direction letter instructing the Lease Indenture
Trustees to vote such Claims to accept the Plan.

 

For the avoidance of doubt, nothing herein shall prevent any of the Consenting
PTC Holders from taking any action, or directing the Lease Indenture Trustees or
Pass Through Trustee, to take any action in furtherance of implementing the
Restructuring.

 

5.04.                     Rights of Consenting Creditors Unaffected.

 

Nothing contained herein shall limit:

 

(a)                                 the rights of a Consenting Creditor under
any applicable bankruptcy, insolvency, foreclosure or similar proceeding,
including appearing as a party in interest in any matter to be adjudicated in
order to be heard concerning any matter arising in the Bankruptcy Cases, in each
case, so long as the exercise of any such right is consistent with such
obligations hereunder;

 

(b)                                 any right of a Consenting Creditor to take
or direct any action relating to the maintenance, protection, or preservation of
any collateral, so long as such action is consistent with this Agreement,
including, without limitation, the Consenting PTC Holders exercising any rights
available to them under the Operative Documents (as defined in the Participation
Agreements); or

 

(c)                                  the ability of any Party to enforce any
right, remedy, condition, consent or approval requirement under this Agreement
or any of the Restructuring Documents.

 

5.05.                     REMA Commitments.

 

(a)                                 During the Effective Period, subject to
section 14 hereof, REMA shall use commercially reasonable efforts to:

 

(i)            obtain orders of the Bankruptcy Court in furtherance of the
Restructuring, including obtaining entry of the Confirmation Order;

 

(ii)           support and consummate the Restructuring in accordance with this
Agreement, including the preparation and filing of the Restructuring Documents
within the timeframe provided herein and in the Plan;

 

(iii)          obtain any and all required regulatory and/or third-party
approvals for the Restructuring;

 

(iv)          operate its business in the ordinary course, taking into account
the Restructuring; and

 

(v)           enforce its rights and remedies under any analogous support
agreement with PSEG to cause PSEG to take (or not take) any action or enter into
any ancillary agreement or arrangement necessary or appropriate to implement the
Restructuring.

 

5

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary herein and without duplication of
section 14 hereof, nothing in this Agreement shall require the board of
directors, governance committee, board of managers, directors, managers, or
officers or any other fiduciary of REMA to take any action, or to refrain from
taking any action, with respect to the Restructuring to the extent such group,
person, or persons determines, upon the advice of counsel, that taking such
action, or refraining from taking such action, as applicable, would be
inconsistent with applicable law, or its fiduciary obligations under applicable
law.

 

Section 6.                  Transfer of Interests and Securities.

 

(a)                                 During the Effective Period, no Consenting
Creditor shall sell, use, pledge, assign, transfer, permit the participation in,
or otherwise dispose of (each, a “Transfer”) any ownership (including any
beneficial ownership(4)) in the PTCs, Claims, or Interests unless it satisfies
all of the following requirements (a transferee that satisfies such
requirements, a “Permitted Transferee,” and such Transfer, a “Permitted
Transfer”), provided that the following provisions shall not apply to any
Transfer in the PTCs, Claims, or Interests between affiliated parties that are
bound or agree to be bound by this Agreement:

 

(i)            the intended transferee executes and delivers to counsel to REMA
on the terms set forth below an executed form of the transfer agreement in the
form attached hereto as Exhibit C (a “Transfer Agreement”) (it being understood
that the effectiveness of any Transfer shall be subject to Section 6(a)(ii) and
Section 6(b) below); and

 

(ii)           the Transfer shall not, in the reasonable business judgment of
REMA and their legal advisors and the Consenting PTC Holders and their legal
advisors, adversely affect REMA’s and/or the PTC Holders’ (or their designee)
ability to obtain the regulatory consents or other approvals necessary to
effectuate the Restructuring in accordance with the Milestones.

 

(b)                                 REMA and the Consenting PTC Holders
(excluding the Consenting PTC Holder taking part in the proposed Permitted
Transfer) shall have five (5) business days from receiving notice of the
Transfer Agreement to object to such Transfer Agreement for the reasons
described herein.  Failure to object to such agreement within such period shall
be deemed a determination that the requirements have been satisfied with respect
to such transfer.

 

(c)                                  [RESERVED].

 

(d)                                 This Agreement shall in no way be construed
to preclude the Consenting Creditors from acquiring additional PTCs, Claims, or
Interests; provided that (i) any Consenting Creditor that acquires additional
PTCs, Claims, or Interests, as applicable, after the Agreement Effective Date
shall comply with the requirements of Section 6(a) with respect to such
additional PTCs, Claims, or Interests, as the case may be, and (ii) such
additional PTCs, Claims, or Interests shall automatically and immediately upon
acquisition by a Consenting Creditor be deemed subject to

 

--------------------------------------------------------------------------------

(4)         As used herein, the term “beneficial ownership” means the direct or
indirect economic ownership of, and/or the power, whether by contract or
otherwise, to direct the exercise of the voting rights and the disposition of,
PTCs, Claims, or Interests or the right to acquire same.

 

6

--------------------------------------------------------------------------------


 

the terms of this Agreement (regardless of when or whether notice of such
acquisition is given to counsel to REMA or counsel to the Consenting Creditors).

 

(e)                                  This Section 6 shall not impose any
obligation on REMA to issue any “cleansing letter” or otherwise publicly
disclose information for the purpose of enabling a Consenting Creditor to
Transfer any PTCs, Claims, or Interests.  Notwithstanding anything to the
contrary herein, to the extent the REMA and/or GenOn have entered into a
separate agreement with another Party concerning the issuance of a “cleansing
letter” or other public disclosure of information in connection with any
proposed Restructuring (each such executed agreement, a “Confidentiality
Agreement”), the terms of such Confidentiality Agreement shall continue to apply
and remain in full force and effect according to its terms.  The filing of this
Agreement and related exhibits hereto shall satisfy REMA’s and/or GenOn’s
existing obligations under any such Confidentiality Agreements.

 

(f)                                   Any Transfer made in violation of this
Section 6 shall be void ab initio and of no force and effect and shall not
create any obligation or liability of any Consenting Creditor or REMA to any
purported transferee.

 

(g)                                  The restrictions on Transfer set forth in
this Section 6 shall not apply to the grant of any liens or encumbrances on any
PTCs, Claims, or Interests by any collateralized loan obligation or in favor of
a bank or broker dealer holding custody of such PTCs, Claims, or Interests in
the ordinary course of business and which lien or encumbrance is released
automatically upon the Transfer of such PTC, Claim, or Interest.

 

Section 7.                  Representations and Warranties of Consenting
Creditors.  Each Consenting Creditor, as applicable, severally, and not jointly,
represents and warrants that:

 

(a)                                 it is the beneficial owner of the face
amount of the PTCs, Claims, and/or Interests, or is the nominee, investment
manager, or advisor for beneficial holders of the PTCs, Claims, and/or
Interests, as reflected in such Consenting Creditor’s signature block to this
Agreement (such PTCs, Claims, or Interests, the “Owned PTCs, Claims, or
Interests”);

 

(b)                                 it has the full power and authority to act
on behalf of, vote, and consent to matters concerning the Owned PTCs, Claims, or
Interests;

 

(c)                                  the Owned PTCs, Claims, or Interests are
free and clear of any pledge, lien, security interest, charge, claim, equity,
option, proxy, voting restriction, right of first refusal, or other limitation
on disposition, transfer, or encumbrances of any kind, that would adversely
affect in any way such Consenting Creditor’s ability to perform any of its
obligations under this Agreement at the time such obligations are required to be
performed; and

 

(d)                                 as of the date such Party executes this
Agreement, Joinder Agreement, or Transfer Agreement, as applicable, it has no
actual knowledge of any event that, due to any fiduciary or similar duty to any
other person or entity, would prevent it from taking any action required of it
under this Agreement.

 

7

--------------------------------------------------------------------------------


 

Section 8.                  Mutual Representations, Warranties, and Covenants. 
Each of the Parties represents, warrants, and covenants to each other Party:

 

8.01.                     Enforceability.  It is validly existing and in good
standing under the laws of the state of its organization, and this Agreement is
a legal, valid, and binding obligation of such Party, enforceable against it in
accordance with its terms, except as enforcement may be limited by applicable
laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability.

 

8.02.                     No Consent or Approval.  Except as expressly provided
in this Agreement, no consent or approval from any other person or entity (i) is
required under such Party’s certificate of incorporation, bylaws, partnership,
or LLC agreement or similar governing documents; (ii) is required pursuant to
law applicable to such Party or from a governmental entity, agency or court with
jurisdiction over such party; (iii) is required under an agreement that is
binding on such Party or its subsidiaries which is material to such Party and
its subsidiaries, taken as a whole; or (iv) where the failure to obtain such
consent or approval would have a material adverse effect on the Restructuring or
such Party, in each case, in order for it to effectuate the Restructuring
contemplated by, and perform the respective obligations under, this Agreement.

 

8.03.                     Power and Authority; Due Authorization.  Except as
expressly provided in this Agreement, it has all requisite corporate or other
power and authority to enter into, execute, and deliver this Agreement and to
effectuate the Restructuring contemplated by, and perform its respective
obligations under, this Agreement, and the execution, delivery and performance
of this Agreement by it have been duly authorized by all necessary corporate
action.

 

8.04.                     Governmental Consents.  Except as expressly set forth
herein and with respect to REMA’s performance of this Agreement (and subject to
necessary Bankruptcy Court approval and/or regulatory approvals associated with
the Restructuring), the execution, delivery, and performance by it of this
Agreement does not, and shall not, require any registration or filing with
consent or approval of, or notice to, or other action to, with or by, any
federal, state, or other governmental authority or regulatory body.

 

8.05.                     No Conflicts.  The execution, delivery, and
performance of this Agreement does not and shall not:  (a) violate any provision
of law, rules or regulations applicable to it or any of its subsidiaries in any
material respect; (b) violate its certificate of incorporation, bylaws, or other
organizational documents or those of any of its subsidiaries; or (c) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any contractual obligation to which it is a party, which
conflict, breach, or default, would have a material and adverse effect on the
Restructuring.

 

Section 9.                  Fees and Expenses.  REMA agrees to pay in cash, in
full, within ten (10) days of receipt of invoices, and otherwise in accordance
with their respective engagement letters and fee letters, as applicable, all
reasonable and documented fees and expenses of (a) Paul, Weiss, Rifkind,
Wharton & Garrison LLP, (b) Houlihan Lokey Capital, Inc., (c) Argent Group Ltd.,
(d) Hogan Lovells US LLP, as advisors to the Ad Hoc Group of PTC Holders, the
Lease Indenture Trustees and Pass Through Trustee (as applicable), and (e) local
Pennsylvania counsel to be selected by the Consenting PTC Holders, in each case
incurred prior to the earlier of the Effective Date and the

 

8

--------------------------------------------------------------------------------


 

termination of this Agreement.  REMA also agrees to reimburse the reasonable and
documented fees and expenses of Deutsche Bank Trust Company Americas (in
accordance with the Operative Documents), as Lease Indenture Trustees and Pass
Through Trustee, with any then-outstanding fees and expenses to be paid on the
Closing of the Transaction.  The Parties agree that none of the professionals
referenced herein shall be required to file any application or other request
with any Bankruptcy Court approving their retention by the Consenting PTC
Holders or by the Company or the Company’s payment of such fees and expenses.

 

Section 10.           Acknowledgement.  Notwithstanding any other provision
herein, the Parties acknowledge and agree that this Agreement is not and shall
not be deemed to be an offer with respect to any securities or solicitation of
votes for the acceptance of a plan of reorganization for purposes of sections
1125 and 1126 of the Bankruptcy Code or otherwise.  Any such offer or
solicitation will be made only in compliance with all applicable securities laws
and provisions of the Bankruptcy Code.  REMA will not solicit acceptances of any
Plan from Consenting Creditors in any manner inconsistent with the Bankruptcy
Code or applicable bankruptcy law.

 

Section 11.           [RESERVED].

 

Section 12.           Termination Events.

 

12.01.              Consenting Creditor Termination Events.  This Agreement may
be terminated upon written notice, delivered in accordance with Section 16.09
hereof by the Requisite Consenting PTC Holders upon the occurrence and
continuation of any of the following events.  Such termination shall be
effective only insofar as the terminating Consenting Creditor is not then in
breach of this Agreement.

 

(a)         The breach by any Party, other than any Consenting PTC Holder, of
any of the representations, warranties, or covenants of such breaching Party as
set forth in this Agreement that has a material adverse effect on consummating
the Restructuring; provided, that the Requisite Consenting PTC Holders shall
transmit a notice to counsel to REMA and the breaching Party pursuant to
Section 16.09 hereof, detailing any such breach and, if such breach is capable
of being cured, the breaching Party shall have ten (10) business days after
receiving such notice to cure any breach.

 

(b)         The economic substance or the legal rights, remedies, or benefits to
the Consenting PTC Holders of the Restructuring is materially and adversely
affected in a manner that (i) is a result of fraud, bad faith, or willful
misconduct by REMA or its applicable boards of directors or officers (acting in
their capacities as such) and (ii) remains uncured for ten (10) business days
after such terminating Consenting Creditors transmit a written notice in
accordance with Section 16.09 hereof detailing any such occurrence;

 

(c)          REMA publicly announces its intention not to support the
Restructuring.

 

(d)         The issuance by any governmental authority, including any regulatory
authority, the Bankruptcy Court, or another court of competent jurisdiction, of
any injunction, judgment, decree, charge, ruling, or order that, in each case,
has a material adverse effect on consummating the Restructuring; provided, that
REMA shall have ten (10) business days after issuance of such

 

9

--------------------------------------------------------------------------------


 

injunction, judgment, decree, charge, ruling, or order to obtain relief that
would allow consummation of the Restructuring.

 

(e)          REMA loses the exclusive right to file a plan of reorganization.

 

(f)           The (i) conversion to a case under chapter 7 of the Bankruptcy
Code or dismissal of one or more of the Chapter 11 Cases, unless such conversion
or dismissal, as applicable, is made with the consent of the Consenting
Creditors; or (ii) appointment of a trustee, receiver, examiner with expanded
power in the Chapter 11 Cases.

 

(g)          Except to the extent the applicable Consenting Creditors have
waived such Milestone in accordance herewith, the failure to meet any of the
Milestones, and such failure is the result of REMA’s misconduct, bad faith,
gross negligence, or non-compliance with its obligations under this Agreement.

 

12.02.              REMA’s Termination Events.  REMA may terminate this
Agreement as to all Parties upon five (5) business days’ prior written notice,
delivered in accordance with Section 16.09 hereof, upon the occurrence of any of
the following events.

 

(a)         The breach by any other Party of any material provision set forth in
this Agreement that has a material adverse effect on consummating the
Restructuring and if such breach is capable of being cured, remains uncured for
a period of five (5) business days after the receipt by the Consenting Creditor,
as applicable, of notice of such breach.

 

(b)         The issuance by any governmental authority, including any regulatory
authority, the Bankruptcy Court, or another court of competent jurisdiction, of
any injunction, judgment, decree, charge, ruling, or order that, in each case,
would have, or could reasonably be expected to have, a material adverse effect
on the consummation of the Restructuring; provided, that the Consenting PTC
Holders shall have ten (10) business days after issuance of such injunction,
judgment, decree, charge, ruling, or order to obtain relief that would allow
consummation of the Restructuring.

 

(c)          The board of directors, governance committee, board of managers, or
a similar governing body of REMA determines in good faith that proceeding with
the Restructuring would be inconsistent with applicable law or its fiduciary
obligations under applicable law.

 

(d)         Except to the extent REMA has waived such Milestone in accordance
herewith, the failure to meet any of the Milestones, and such failure is the
result of the Consenting PTC Holders’ misconduct, bad faith, gross negligence,
or non-compliance with their obligations under this Agreement.

 

(e)          The Lease Indenture Trustees or Pass Through Trustee takes any
action that is inconsistent with or in opposition to the Transaction or any
applicable direction letter.

 

(f)           The Direction Letter is withdrawn, revoked, or otherwise rendered
ineffective by the PTC Holders taking part in such direction.

 

(g)          The Bankruptcy Court enters an order denying confirmation of the
Plan.

 

10

--------------------------------------------------------------------------------


 

12.03.              Mutual Termination.  This Agreement, and the obligations of
all Parties hereunder, may be terminated by mutual agreement among the Parties.

 

12.04.              Termination upon Completion of the Restructuring.  This
Agreement shall terminate automatically without any further required action or
notice upon consummation of the Restructuring or occurrence of the Effective
Date.

 

12.05.              Effect of Termination.  No Party may terminate this
Agreement if such Party failed to perform or comply in all material respects
with the terms and conditions of this Agreement, with such failure to perform or
comply causing, or resulting in, the occurrence of one or more termination
events specified herein.  The date on which termination of this Agreement as to
a Party is effective in accordance with this Section 12 shall be referred to as
a “Termination Date.”  Upon the occurrence of a Termination Date as to a Party,
other than as otherwise specified in Section 13, this Agreement shall be of no
further force and effect and each Party subject to such termination shall be
released from its commitments, undertakings, and agreements under or related to
this Agreement and shall have the rights and remedies that it would have had,
had it not entered into this Agreement, and shall be entitled to take all
actions, whether with respect to the Restructuring or otherwise, that it would
have been entitled to take had it not entered into this Agreement. 
Notwithstanding anything to the contrary in this Agreement, the foregoing shall
not be construed to prohibit REMA or any of the Consenting Creditors from
contesting whether any such termination is in accordance with its terms or to
seek enforcement of any rights under this Agreement that arose or existed before
a Termination Date.  Except as expressly provided in this Agreement, nothing
herein is intended to, or does, in any manner waive, limit, impair, or restrict
(a) any right or ability of REMA to protect and preserve their rights (including
rights under this Agreement), remedies, and interests, including their claims
against any Consenting Creditor, and (b) any right or ability of any Consenting
Creditor to protect and preserve its rights (including rights under this
Agreement), remedies, and interests, including their claims against REMA or any
other Consenting Creditor.

 

Section 13.           Survival.  Notwithstanding the termination of this
Agreement pursuant to section 12 hereof, the agreements and obligations of the
Parties in sections 14, 15 and 16 hereof (and any defined terms needed for the
interpretation of any such sections) shall survive such termination and shall
continue in full force and effect in accordance with the terms hereof.

 

Section 14.           Fiduciary Duties.  Nothing in this Agreement shall require
REMA or any of its directors, managers, and officers in their capacities as such
(including any employee, director or officer of GenOn serving in such capacity)
to take or refrain from taking any action with respect to the Restructuring to
the extent such person or persons determines, based on the advice of counsel,
that taking, or refraining from taking, such action, as applicable, would be
inconsistent with applicable law or its fiduciary obligations under applicable
law.

 

Section 15.           Amendments.  Except to the extent otherwise specified
herein, this Agreement may not be modified, amended, supplemented or waived, and
no consent may be granted hereunder, in each case in any manner except in
writing signed by each of REMA and the Requisite Consenting PTC Holders.  Any
proposed modification, amendment, supplement or consent that is not approved by
the requisite Parties as set forth above shall be ineffective and void ab
initio.

 

11

--------------------------------------------------------------------------------


 

Section 16.           Miscellaneous.

 

16.01.              Further Assurances.  Subject to the other terms of this
Agreement, the Parties agree to use commercially reasonable efforts to timely
execute and deliver such other instruments and perform such acts, in addition to
the matters herein specified, as may be reasonably appropriate or necessary, or
as may be required by order of the Bankruptcy Court, from time to time, to
effectuate the Restructuring, as applicable, including (i) preparing and filing
as promptly as practicable with any governmental authority or third party all
documentation to effect all necessary filings, notices, petitions, statements,
registrations, submissions of information, applications, consents to assignment
or otherwise and other documents and (ii) obtaining and maintaining all
approvals, consents, registrations, permits, authorizations and other
confirmations required to be obtained from any governmental authority, a Party
hereto or other third party that are necessary, proper or advisable to
consummate the Restructuring.

 

16.02.              Complete Agreement.  This Agreement constitutes the entire
agreement among the Parties with respect to the subject matter hereof and
supersedes all prior agreements, oral, or written, among the Parties with
respect thereto.

 

16.03.              Headings.  The headings of all sections of this Agreement
are inserted solely for the convenience of reference and are not a part of and
are not intended to govern, limit, or aid in the construction or interpretation
of any term or provision hereof.

 

16.04.              GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF
FORUM; WAIVER OF TRIAL BY JURY.  THIS AGREEMENT, AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.  Each Party hereto agrees that it shall
bring any action or proceeding in respect of any claim arising out of or related
to this Agreement in either the United States District Court for the Southern
District of New York or any New York state court located in the County of New
York (the “Chosen Courts”), and solely in connection with claims arising under
this Agreement:  (a) irrevocably submits to the exclusive jurisdiction of the
Chosen Courts; (b) waives any objection to laying venue in any such action or
proceeding in the Chosen Courts; and (c) waives any objection that the Chosen
Courts are an inconvenient forum or do not have jurisdiction over any Party
hereto or constitutional authority to finally adjudicate the matter; provided
that after REMA commences the Chapter 11 Cases, then the Bankruptcy Court (or
court of proper appellate jurisdiction) shall be the exclusive Chosen Court.

 

16.05.              Trial by Jury Waiver.  EACH PARTY HERETO IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

16.06.              Execution of Agreement.  This Agreement may be executed and
delivered in any number of counterparts and by way of electronic signature and
delivery, each such counterpart, when executed and delivered, shall be deemed an
original, and all of which together shall constitute

 

12

--------------------------------------------------------------------------------


 

the same agreement.  Except as expressly provided in this Agreement, each
individual executing this Agreement on behalf of a Party has been duly
authorized and empowered to execute and deliver this Agreement on behalf of said
Party.

 

16.07.              Interpretation and Rules of Construction.  This Agreement is
the product of negotiations among REMA and the Consenting Creditors, and in the
enforcement or interpretation hereof, is to be interpreted in a neutral manner,
and any presumption with regard to interpretation for or against any Party by
reason of that Party having drafted or caused to be drafted this Agreement, or
any portion hereof, shall not be effective in regard to the interpretation
hereof.  REMA and the Consenting Creditors were each represented by counsel
during the negotiations and drafting of this Agreement and continue to be
represented by counsel.  In addition, this Agreement shall be interpreted in
accordance with section 102 of the Bankruptcy Code.

 

16.08.              Successors and Assigns.  This Agreement is intended to bind
and inure to the benefit of the Parties and their respective successors and
permitted assigns, as applicable.  There are no third party beneficiaries under
this Agreement, and the rights or obligations of any Party under this Agreement
may not be assigned, delegated, or transferred to any other person or entity.

 

16.09.              Notices.  All notices hereunder shall be deemed given if in
writing and delivered by electronic mail, courier, or registered or certified
mail (return receipt requested) to the following addresses (or at such other
addresses as shall be specified by like notice):

 

(a)                                 if to REMA, to:

 

1601 Bryan Street, Suite 2200

Dallas, Texas 75201

Attention:  Dan McDevitt, General Counsel

Daniel.McDevitt@Genon.com

 

with copies (which shall not constitute notice) to:

 

Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654
Attention:  David R. Seligman

dseligman@kirkland.com

 

Ben Winger

benjamin.winger@kirkland.com

 

-and-

 

Kirkland & Ellis LLP
655 Fifteenth Street, N.W.
Washington, D.C. 20005
Attention:  AnnElyse Scarlett Gibbons

annelyse.gibbons@kirkland.com

 

13

--------------------------------------------------------------------------------


 

(b)                                 if to a Consenting PTC Holder, to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019

Attention:                                         Andrew N. Rosenberg

arosenberg@paulweiss.com

 

Elizabeth R. McColm

emccolm@paulweiss.com

 

Alexander Woolverton

awoolverton@paulweiss.com

 

or such other address as may have been furnished by a Party to each of the other
Parties by notice given in accordance with the requirements set forth above. 
Any notice given by delivery, mail (electronic or otherwise), or courier shall
be effective when received.

 

16.10.              Independent Due Diligence and Decision Making.  Each Party
hereby confirms that its decision to execute this agreement has been based upon
its independent investigation of the operations, businesses, financial and other
conditions, and prospects of REMA.

 

16.11.              Reservation of Rights.  If the Restructuring is not
consummated, or if this Agreement is terminated for any reason, the Parties
fully reserve any and all of their rights.  Pursuant to Federal Rule of Evidence
408 and any other applicable rules of evidence and to the extent provided
therein, this Agreement and all negotiations relating hereto shall not be
admissible into evidence in any proceeding other than a proceeding to enforce
its terms, pursue the consummation of the Restructuring, or the payment of
damages to which a Party may be entitled under this Agreement.

 

16.12.              Specific Performance.  It is understood and agreed by the
Parties that money damages would be an insufficient remedy for any breach of
this Agreement by any Party and each non-breaching Party shall be entitled to
specific performance and injunctive or other equitable relief (without the
posting of any bond and without proof of actual damages) as a remedy of any such
breach, including an order of the Bankruptcy Court or other court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
hereunder, in addition to any other remedy to which such non-breaching Party may
be entitled at law or in equity.

 

16.13.              Several, Not Joint, Claims.  The agreements,
representations, warranties, and obligations of the Parties under this Agreement
are, in all respects, several and not joint.

 

16.14.              Severability and Construction.  If any provision of this
Agreement shall be held by a court of competent jurisdiction to be illegal,
invalid, or unenforceable, the remaining provisions shall remain in full force
and effect if essential terms and conditions of this Agreement for each Party
remain valid, binding, and enforceable.

 

14

--------------------------------------------------------------------------------


 

16.15.              Remedies Cumulative.  All rights, powers, and remedies
provided under this Agreement or otherwise available in respect hereof at law or
in equity shall be cumulative and not alternative, and the exercise of any
right, power, or remedy thereof by any Party shall not preclude the simultaneous
or later exercise of any other such right, power, or remedy by such Party.

 

Section 17.           Other.  Notwithstanding anything to the contrary in this
Agreement or the Term Sheet, REMA’s obligations thereunder (including with
respect to the reimbursement of fees and expenses and the releases provided
hereunder) in respect of the Lease Indenture Trustees and/or Pass Through
Trustee shall be conditioned upon and subject to such parties’ support for and
compliance with the Transaction in accordance with this Term Sheet, the RSA, and
the Direction Letter.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

[Remainder of page intentionally left blank]

 

15

--------------------------------------------------------------------------------


 

REMA’s Signature Page to the Restructuring Support Agreement

 

NRG REMA LLC (on behalf of itself and its subsidiaries)

 

By:

/s/ Mark A. McFarland

 

Name:

Mark A. McFarland

 

Title:

President

 

 

Address:

NRG REMA LLC

1601 Bryan Street, Suite 2200

Dallas, Texas 75201

 

--------------------------------------------------------------------------------


 

Consenting PTC Holders’ Signature Page to
the Restructuring Support Agreement

 

 

 

Name of Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

Address:

 

E-mail address(es):

Telephone:

Facsimile:

 

If second signature is required:

 

By:

 

 

Name:

 

Title:

 

 

Address:

 

E-mail address(es):

Telephone:

Facsimile:

 

Aggregate Principal Amount Beneficially Owned or Managed on Account of:

 

PTCs

 

$

[  ]

 

Claims or Interests against REMA

 

$

[  ]

 

 

Signature pages on file with the Registrant

 

--------------------------------------------------------------------------------


 

EXHIBIT A to
the Restructuring Support Agreement

 

Term Sheet

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

THIS TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR A SOLICITATION
OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE
BANKRUPTCY CODE.  ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE
SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE.  NOTHING CONTAINED IN
THIS TERM SHEET SHALL BE AN ADMISSION OF FACT OR LIABILITY OR, UNTIL THE
OCCURRENCE OF THE AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED IN THE
RESTRUCTURING SUPPORT AGREEMENT TO WHICH THIS TERM SHEET IS ATTACHED, DEEMED
BINDING ON ANY OF THE PARTIES HERETO.

 

TERM SHEET

 

This term sheet (this “Term Sheet”),(1) dated September 28, 2018, summarizes the
material terms and conditions regarding a proposed consensual restructuring
transaction (the “Transaction”) in respect of NRG REMA LLC and its wholly owned
subsidiaries (collectively, “REMA”).(2)  The transactions contemplated in this
Term Sheet are subject in all respects to the negotiation, execution, and
delivery of definitive documentation.

 

The governing documents with respect to the Transaction will contain terms and
conditions that are dependent on each other, including those described in this
Term Sheet.  This Term Sheet does not include a description of all of the terms,
conditions, and other provisions that are to be contained in the definitive
documentation governing the Transaction.  Such documentation will not contain
any material terms or conditions that are inconsistent in any material respect
with this Term Sheet.

 

REMA reserves all rights to modify this Term Sheet.  This Term Sheet
incorporates the rules of construction set forth in section 102 of title 11 of
the United States Code, 11 U.S.C. §§ 101—1532 (the “Bankruptcy Code”).

 

TRANSACTION OVERVIEW

 

Summary

 

·                  REMA and the Consenting PTC Holders intend to restructure
REMA’s leveraged lease arrangements in respect of the Keystone Plant(3) and
Conemaugh Plant,(4) including the approximately $209.4 million(5) of issued and
outstanding Series C Pass Through Trust Certificates due 2026 related thereto.



·                  The Parties have engaged in good-faith, arms’ length
negotiations and agreed to settle any and all claims that may be asserted by the
PTCs, the Pass Through Trustee, the Lease Indenture Trustees, or the Owner
Lessors related to the Keystone and Conemaugh Operative Documents, generally as
follows, in full satisfaction of any and all claims arising from the rejection
or termination of the leases of the Keystone and Conemaugh Plants:



·                  one or more newly created entities owned by the PTC Holders
(“KeyCon Owner”), either directly or indirectly via the Lease Indenture
Trustees, Pass

 

--------------------------------------------------------------------------------

(1)         Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in that certain Restructuring Support Agreement,
dated as of September 28, 2018, by and among REMA and the Consenting PTC Holders
(the “RSA”).

 

(2)         GenOn REMA Services, Inc., GenOn Northeast Management Company, and
NRG Clearfield Pipeline Company LLC.

 

(3)         “Keystone Plant” means the facility described in that certain Deed
and Bill of Sale, dated as of August 24, 2000, (as may be amended, supplemented,
or modified), between the Keystone Owner Lessor and REMA.

 

(4)         “Conemaugh Plant” means the facility described in that certain Deed
and Bill of Sale, dated as of August 24, 2000, (as may be amended, supplemented,
or modified), between the Conemaugh Owner Lessor and REMA.

 

(5)         The $209.4 million of outstanding PTCs includes accrued interest to
date.

 

--------------------------------------------------------------------------------


 

 

 

 

Through Trustee, or Owner Lessors, shall receive, whether by way of
reorganization, exchange, transfer, merger, amalgamation, consolidation, or
other transfer, $77,500,000 in cash (the “PTC Cash Consideration”) and
beneficial ownership of the Indenture Estate (including, without limitation, the
16.67% and 16.45% interests in the Keystone and Conemaugh Plants, respectively,
the leases of which REMA will reject pursuant to the Agreed Plan or otherwise
terminate);



·                  the PTC Holders shall be entitled to the proceeds of those
certain irrevocable standby letters of credit Nos. SB-27439 and SB-27440 (as
amended), issued by Natixis, New York Branch in favor of the relevant Lease
Indenture Trustee, totaling approximately $26,425,600, which were fully drawn
upon in June 2018 (the “LC Proceeds” and the draw thereon, the “LC Draw”);

 

·                  the treatment of PSEG’s claims shall be acceptable to REMA;
provided that such treatment shall not reduce or otherwise affect the
consideration provided to the Lease Indenture Trustees, the Pass Through
Trustee, or the PTC Holders (or their designees), and their respective
professional advisors described herein;



·                  Reorganized GenOn or such other GenOn entity will be the 100%
owner of reorganized REMA;



·                  other creditors will be Unimpaired; and



·                  REMA and PSEG shall take all reasonably necessary or
appropriate steps to facilitate the transfer of operations and ownership of the
Indenture Estate to the KeyCon Owner in furtherance of the Transaction.

 

 

 

Implementation

 

·                  REMA will implement the Transaction in accordance with the
RSA through a prepackaged chapter 11 plan of reorganization (as it may be
amended, supplemented, or otherwise modified from time to time, including all
exhibits, schedules, supplements, appendices, annexes and attachments thereto,
the “Agreed Plan”), which shall be consistent with the terms of this Term Sheet
and the RSA, under the Bankruptcy Code; provided, however, that REMA and the
Consenting PTC Holders shall use commercially reasonable efforts to implement
the Transaction on an out-of-court basis to the extent such implementation is
reasonably practicable under the circumstances.



·                  The Consenting PTC Holders shall support the
Transaction—including directing the relevant trustee(s), or providing evidence
of such support to other third part(y/ies), to timely take any action in
furtherance of the Transaction and supporting the negotiated resolution, as
between GenOn and REMA, of any and all Claims GenOn has against REMA—in
accordance with the RSA so long as they receive the treatment set forth herein
and without regard to any other stakeholder support.



·                  The transfer of ownership, including, without limitation, by
way of reorganization, exchange, transfer, merger, amalgamation, consolidation,
or other transfer, of the Indenture Estate to the KeyCon Owner, the Lease
Indenture Trustees, or their respective designee(s) shall be memorialized and
implemented as part of the order confirming the Agreed Plan (the “Confirmation
Order”) (or otherwise, if in connection with an out-of-court transaction). REMA
and the Consenting PTC Holders agree to work in good faith and enter into any
reasonably necessary ancillary agreements or arrangements, if any, to implement

 

2

--------------------------------------------------------------------------------


 

 

 

such transfer of the Indenture Estate at minimal cost and delay, and to provide
evidence of their support of the Transaction to the Owner Lessors, the Lease
Indenture Trustees, and the Pass Through Trustee, as applicable, to consent to
and to implement such transfers.



·                  For the avoidance of doubt, pursuant to the Confirmation
Order (if applicable), the Owner Lessor Notes and PTCs shall be cancelled upon
the consummation of the Transaction, including receipt by the Lease Indenture
Trustees, the Pass Through Trustee, the KeyCon Owner, the PTC Holders (or their
designees), and their respective professional advisors of the consideration
described herein.

 

 

 

PTC TREATMENT

 

 

 

PTC Cash Consideration

 

·                  REMA shall pay to the KeyCon Owner or the Lease Indenture
Trustees (as determined by the Consenting PTC Holders), in full and final
satisfaction of any and all Claims that Conemaugh Lessor Genco, LLC and Keystone
Lessor Genco, LLC, the Lease Indenture Trustees, the Pass Through Trustee, and
any PTC Holder may assert against REMA, whether related to the rejection of the
Keystone and Conemaugh Operative Documents or otherwise, the PTC Cash
Consideration (which shall exclude, for the avoidance of doubt, the LC
Proceeds). Pursuant to the Confirmation Order, REMA, the Lease Indenture
Trustees, the Pass Through Trustee, or the Owner Lessors, as applicable, shall
cause the PTC Cash Consideration to be distributed to the KeyCon Owner.



·                  PTC Holders shall be entitled to the LC Proceeds.

 

 

 

Keystone and Conemaugh Leasehold Interest

 

·                  On the Effective Date, REMA shall reject the Keystone and
Conemaugh Operative Documents, including its 16.67% interest in the Keystone
Plant and 16.45% interest in the Conemaugh Plant. Pursuant to the Confirmation
Order (or otherwise, in the case of an out-of-court transaction), such
interests, along with the Indenture Estate, shall be assigned to the KeyCon
Owner, the Lease Indenture Trustees, or their respective designee(s).



·                  On the Effective Date, REMA shall assign to the KeyCon Owner
its right, title, and interest in that certain Owners Agreement (Keystone
Electric Generating Stations, dated as of April 30, 2009, by and among the
Keystone Parties thereto).



·                  On the Effective Date, REMA shall assign to the KeyCon Owner
its right, title, and interest in that certain Owners Agreement (Conemaugh
Electric Generating Stations, dated as of April 30, 2009, by and among the
Conemaugh Parties thereto).

 

 

 

Transition Services

 

·                  REMA agrees to work in good faith and use commercially
reasonable efforts to transition operations (other than those operations covered
by the Key/Con O&M Agreement) to the beneficial owner(s) of the Keystone and
Conemaugh Indenture Estates. The scope and terms of such transition services
shall be agreed at a later date.

 

 

 

KeyCon O&M Agreements

 

·                  On the Effective Date, pursuant to the Agreed Plan, REMA will
assume the KeyCon O&M Agreements.

 

 

 

Tax Matters

 

·                  REMA and the Consenting PTC Holders agree to use commercially
reasonable efforts to transfer ownership of the Indenture Estate in a
tax-efficient manner.

 

3

--------------------------------------------------------------------------------


 

Other

 

·                  REMA shall reimburse the reasonable and documented fees and
expenses of (i) Paul, Weiss, Rifkind, Wharton & Garrison LLP, (ii) Houlihan
Lokey Capital, Inc., (iii) Argent Group Ltd., (iv) Hogan Lovells US LLP, as
counsel to the Consenting PTC Holders, Lease Indenture Trustees, and Pass
Through Trustee, (v) Deutsche Bank Trust Company Americas (in accordance with
the Operative Documents), as Lease Indenture Trustees and Pass Through Trustee,
and (vi) local Pennsylvania counsel to be selected by the Consenting PTC
Holders, in each case as and to the extent set forth in those certain fee
letters entered into by REMA and the applicable professional in connection with
the Transaction, with any then-outstanding fees and expenses to be paid on the
closing of the Transaction; provided, that none of the professionals referenced
herein shall be required to file any application or other request with any
Bankruptcy Court approving their retention by the Consenting PTC Holders or the
Company’s payment of such fees and expenses.

 

·                  Notwithstanding anything to the contrary in this Term Sheet
or the RSA, REMA’s obligations thereunder (including with respect to the
reimbursement of fees and expenses and the releases provided hereunder) in
respect of the Lease Indenture Trustees and/or Pass Through Trustee shall be
conditioned upon and subject to such parties’ support for and compliance with
the Transaction in accordance with this Term Sheet, the RSA, and the Direction
Letter (as defined in the RSA).

 

 

 

TREATMENT OF CLAIMS UNDER AGREED PLAN

 

 

 

Administrative Claims

Priority Tax Claims

Other Priority Claims

Other Secured Claims

 

Treatment. Customary treatment provisions for each of these classes in order to
render the holders of such Claims Unimpaired.



Voting. Not classified or unimpaired, as applicable; non-voting.

 

 

 

PSEG Claims

 

Treatment. On the Effective Date, PSEG shall receive, in full and final
satisfaction of any and all Claims against REMA, such treatment that is
acceptable to REMA and GenOn, and any and all claims against and interests in
Conemaugh Lessor Genco, LLC and Keystone Lessor Genco, LLC; provided that such
treatment shall not reduce or otherwise affect the consideration provided to the
Lease Indenture Trustees, the Pass Through Trustee, the PTC Holders (or their
designees), and their respective professional advisors described herein.



Voting. To be determined.

 

 

 

Key / Con Rejection Damages Claims

 

Treatment. On the Effective Date, the KeyCon Owner, the PTC Holders (or their
designees), the Pass Through Trustee, and the Lease Indenture Trustees shall
receive the treatment described in this Term Sheet in full and final
satisfaction of any and all Claims against REMA related to the rejection of the
Keystone and Conemaugh Operative Documents and implementation of the Transaction
(collectively, “Key / Con Rejection Damages Claims”).



Voting. Impaired. Each holder of a Key / Con Rejection Damages Claim will be
entitled to vote to accept or reject the Agreed Plan.



For the avoidance of doubt, for so long as the Agreed Plan is consistent with
the terms of this Term Sheet, all of the Key / Con Rejection Damages Claims
shall be voted to accept the Agreed Plan.

 

4

--------------------------------------------------------------------------------


 

GenOn Claims

 

Treatment. On the Effective Date, at REMA’s option, the GenOn Claims will be
(i) extinguished or (ii) Reinstated on a subordinated basis, or (iii) at REMA’s
option, converted into new equity in Reorganized REMA on account of such Claims.



Voting. Impaired. Each holder of a GenOn Claim will be entitled to vote to
accept or reject the Agreed Plan.



For the avoidance of doubt, each GenOn entity shall vote all of the GenOn Claims
to accept the Agreed Plan.

 

 

 

General Unsecured Claims

 

Treatment. On the Effective Date, or as soon thereafter as reasonably
practicable, except to the extent that a holder of an allowed General Unsecured
Claim agrees to different treatment, in full and final satisfaction, settlement,
release, and discharge of, and in exchange for, each allowed General Unsecured
Claim, each holder thereof shall receive: (a) payment in cash in an amount equal
to such General Unsecured Claim on the later of (i) the Effective Date or
(ii) the date due in the ordinary course of business in accordance with the
terms and conditions of the particular transaction or agreement giving rise to
such General Unsecured Claim; or (b) such other treatment to render such General
Unsecured Claim Unimpaired.



Voting. Unimpaired. Each holder of a General Unsecured Claim will be
conclusively deemed to have accepted the Agreed Plan pursuant to section 1126 of
the Bankruptcy Code. No holder of a General Unsecured Claim will be entitled to
vote to accept or reject the Agreed Plan.

 

 

 

Intercompany Claims

 

Treatment. On the Effective Date, at REMA’s option, the Intercompany Claims held
by REMA shall be either Reinstated or deemed canceled and released.



Voting. Unimpaired or Impaired, as applicable. Each holder of an Intercompany
Claim will be conclusively deemed to have accepted or rejected, as applicable,
the Agreed Plan pursuant to section 1126 of the Bankruptcy Code. No holder of an
Intercompany Claim will be entitled to vote to accept or reject the Agreed Plan.

 

 

 

Intercompany Interests

 

Treatment. On the Effective Date, Intercompany Interests shall be either
Reinstated or deemed canceled and released at the option of REMA.



Voting. Unimpaired or Impaired, as applicable. Each holder of an Intercompany
Interest will be conclusively deemed to have accepted or rejected, as
applicable, the Agreed Plan pursuant to section 1126 of the Bankruptcy Code. No
holder of an Intercompany Interest will be entitled to vote to accept or reject
the Agreed Plan.

 

 

 

Section 510(b) Claims

 

Treatment. On the Effective Date, allowed Claims arising under section 510(b) of
the Bankruptcy Code (each, a “510(b) Claim”), if any, shall be cancelled without
any distribution, and such holders of 510(b) Claims will receive no recovery.



Voting. Impaired. Each holder of a 510(b) Claim will be conclusively deemed to
have rejected the Agreed Plan pursuant to section 1126(g) of the Bankruptcy
Code. No holder of a 510(b) Claim will be entitled to vote to accept or reject
the Agreed Plan.

 

 

 

REMA Interests

 

Treatment. On the Effective Date, the REMA Interests shall be either Reinstated
or deemed canceled at the option of REMA.



Voting. Unimpaired or Impaired, as applicable. Each holder of a REMA Interest
will be conclusively deemed to have accepted or rejected, as applicable, the
Agreed Plan

 

5

--------------------------------------------------------------------------------


 

 

 

pursuant to section 1126 of the Bankruptcy Code. No holder of a REMA Interest
will be entitled to vote to accept or reject the Agreed Plan.

 

 

 

OTHER CHAPTER 11 PLAN TERMS

 

 

 

Indemnification

 

Under the restructuring, all indemnification obligations in place as of the
Effective Date (whether in the bylaws, certificates of incorporation or
formation, limited liability company agreements, other organizational or
formation documents, board resolutions, indemnification agreements, employment
contracts, or otherwise) for the current and former directors, officers,
managers, employees, attorneys, accountants, investment bankers, and other
professionals of REMA, as applicable, shall be assumed and remain in full force
and effect after the Effective Date, and shall not be modified, reduced,
discharged, impaired, or otherwise affected in any way, and shall survive
unimpaired and unaffected, irrespective of when such obligation arose.

 

 

 

Key / Con Credit Support

 

Upon consummation of the Transaction, the beneficial owners of the interests in
the Keystone and Conemaugh Plants, respectively, shall return and replace any
and all letters of credit, surety bonds, and other credit support provided or
guaranteed by GenOn and REMA for the benefit of the Keystone Plant and/or
Conemaugh Plant, as applicable.

 

 

 

Debtor Release

 

The Agreed Plan shall contain the following:



·                  Effective as of the Effective Date, and except as otherwise
specifically provided in the Plan, pursuant to section 1123(b) of the Bankruptcy
Code, for good and valuable consideration, on and after the Effective Date, each
Released Party is deemed released and discharged by the Debtors, the Reorganized
Debtors, and their Estates from any and all Causes of Action, whether known or
unknown, including any derivative claims, asserted by or on behalf of the
Debtors, that the Debtors, the Reorganized Debtors, or their Estates would have
been legally entitled to assert in their own right (whether individually or
collectively) or on behalf of the Holder of any Claim against, or Interest in, a
Debtor or other Entity, based on or relating to, or in any manner arising from,
in whole or in part: (i) the Debtors (including the management, ownership, or
operation thereof), the Debtors’ in- or out-of-court restructuring efforts,
intercompany transactions, the formulation, preparation, dissemination,
negotiation, entry into, or filing of the Transactions; (ii) any Transaction,
contract, instrument, release, or other agreement or document (including
providing legal opinion requested by any Entity regarding any transaction,
contract, instrument, document, or other agreement contemplated by the Plan or
the reliance by any Released Party on the Plan or the Confirmation Order in lieu
of such legal opinion) created or entered into in connection with the Disclosure
Statement or the Plan; (iii) the Chapter 11 Cases, the Disclosure Statement,
the Plan, the filing of the Chapter 11 Cases, the LC Facility, the LC Proceeds,
the LC Draw, Avoidance Actions, the pursuit of Confirmation, the pursuit of
Consummation, the administration and implementation of the Plan, or the
distribution of property under the Plan or any other related agreement; (iv) the
Operative Documents, or (v) upon any other act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Effective
Date. Notwithstanding anything to the contrary in the foregoing, the releases
set forth above do not release any post-Effective Date obligations of any party
or Entity under the Plan, any Transaction, or any document, instrument, or
agreement (including those set forth in the Plan Supplement) executed to
implement the Plan; and the Debtor Release does not waive or release any right,
claim, or Cause of Action (a) in favor of any Debtor or Reorganized Debtor, as
applicable, arising under any contractual obligation owed

 

6

--------------------------------------------------------------------------------


 

 

 

to such Debtor or Reorganized Debtor not satisfied or discharged under the Plan
or (b) as expressly set forth in the Plan or the Plan Supplement.



·                  “Released Party” shall mean each of the following, solely in
its capacity as such: (a) the Debtors and Reorganized Debtors; (b) GenOn;
(c) the GenOn Steering Committee; (d) PSEG; (e) each PTC Holder; (f) the Lease
Indenture Trustees; (g) the Pass Through Trustee; (h) with respect to each of
the foregoing entities in clauses (a) through (g), each such Entity’s current
and former predecessors, successors, Affiliates (regardless of whether such
interests are held directly or indirectly), subsidiaries, direct and indirect
equityholders, funds, portfolio companies, management companies; (i) with
respect to each of the foregoing Entities in clauses (a) through (h), each of
their respective current and former directors, officers, members, employees,
partners, managers, independent contractors, agents, representatives,
principals, professionals, consultants, financial advisors, attorneys,
accountants, investment bankers, and other professional advisors; provided,
however, that any party in interest that opts out or otherwise Files an
objection to the releases in the Plan shall not be a “Released Party;” provided,
further, however, that, notwithstanding anything to the contrary herein, neither
PSEG Power LLC and its respective successors and permitted assigns, nor any of
its direct or indirect subsidiaries, or any of their respective current or
former directors, officers, members, employees, partners, managers, independent
contractors, agent, representatives, principals, professionals, consultants,
financial advisors, attorneys, accounts, investment bankers, or other
professional advisors (in their respective capacities as such), shall be
“Released Parties.”

 

 

 

Third Party Release

 

The Agreed Plan shall contain the following:

 

·                  Effective as of the Effective Date, and except as otherwise
specifically provided in the Plan, each Releasing Party is deemed to have
released and discharged each Debtor, Reorganized Debtor, and Released Party from
any and all Causes of Action, whether known or unknown, including any derivative
claims, asserted on behalf of the Debtors, that such Entity would have been
legally entitled to assert (whether individually or collectively), based on or
relating to, or in any manner arising from, in whole or in part: (i) the
Debtors, the Debtors’ in- or out-of-court restructuring efforts, or intercompany
transactions; (ii) any Transaction, contract, instrument, release, or other
agreement or document (including providing a legal opinion requested by any
Entity regarding any transaction, contract, instrument, document, or other
agreement contemplated by the Plan or the reliance by any Released Party on the
Plan or the Confirmation Order in lieu of such legal opinion) created or entered
into in connection with the Disclosure Statement or the Plan; (iii) the Chapter
11 Cases, the Disclosure Statement, the Plan, the filing of the Chapter 11
Cases, the LC Facility, the LC Proceeds, the LC Draw, Avoidance Actions, the
pursuit of Confirmation, the pursuit of Consummation, the administration and
implementation of the Plan, including the issuance or distribution of securities
pursuant to the Plan, or the distribution of property under the Plan or any
other related agreement; (iv) the Operative Documents, or (v) upon any other
act, or omission, transaction, agreement, event, or other occurrence related to
(i) to (iii) above taking place on or before the Effective Date. Notwithstanding
anything contained herein to the contrary, the foregoing release does not
release any obligations of any party under the Plan or any document, instrument,
or agreement executed to implement the Plan.

 

·                  “Releasing Party” shall mean each of the following, solely in
its capacity as such:  (a) the Debtors and Reorganized Debtors; (b) GenOn;
(c) PSEG; (d) each PTC Holder; (e) the Lease Indenture Trustees; (f) the Pass
Through Trustee;

 

7

--------------------------------------------------------------------------------


 

 

 

 

(g) the GenOn Steering Committee; (h) with respect to each of the foregoing
entities in clauses (a) through (g), each such Entity’s current and former
predecessors, successors, Affiliates (regardless of whether such interests are
held directly or indirectly), subsidiaries, direct and indirect equityholders,
funds, portfolio companies, management companies; (i) with respect to each of
the foregoing Entities in clauses (a) through (h), each of their respective
current and former directors, officers, members, employees, partners, managers,
independent contractors, agents, representatives, principals, professionals,
consultants, financial advisors, attorneys, accountants, investment bankers, and
other professional advisors; and (j) all Holders of Claims and Interests not
described in the foregoing clauses (a) through (i); provided, however that any
such Holder of a Claim or Interest that opts out or otherwise Files an objection
to the releases in the Plan shall not be a “Releasing Party;” provided, further,
however, that, notwithstanding anything to the contrary herein, neither PSEG
Power LLC and its respective successors and permitted assigns, nor any of its
direct or indirect subsidiaries, or any of their respective current or former
directors, officers, members, employees, partners, managers, independent
contractors, agent, representatives, principals, professionals, consultants,
financial advisors, attorneys, accounts, investment bankers, or other
professional advisors (in their respective capacities as such), shall be
“Releasing Parties.”

 

 

 

Exculpation

 

The Agreed Plan shall contain the following:



·                  Effective as of the Effective Date, to the fullest extent
permissible under applicable law and without affecting or limiting either the
Debtor Release or the Third-Party Release, and except as otherwise specifically
provided in the Plan, no Exculpated Party shall have or incur, and each
Exculpated Party is hereby released and exculpated from any Cause of Action for
any claim related to any act or omission in connection with, relating to, or
arising out of, the Chapter 11 Cases, the Disclosure Statement, the Plan, the
Plan Supplement, or any Transaction, contract, instrument, release or other
agreement or document (including providing any legal opinion requested by any
Entity regarding any transaction, contract, instrument, document, or other
agreement contemplated by the Plan or the reliance by any Exculpated Party on
the Plan or the Confirmation Order in lieu of such legal opinion) created or
entered into in connection with the Disclosure Statement or the Plan, the filing
of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
Consummation, the administration and implementation of the Plan, including the
issuance of Securities pursuant to the Plan, or the distribution of property
under the Plan or any other related agreement, except for claims related to any
act or omission that is determined in a final order to have constituted actual
fraud, willful misconduct, or gross negligence, but in all respects such
Entities shall be entitled to reasonably rely upon the advice of counsel with
respect to their duties and responsibilities pursuant to the Plan. The
Exculpated Parties have, and upon completion of the Plan shall be deemed to
have, participated in good faith and in compliance with the applicable laws with
regard to the solicitation of, and distribution of, consideration pursuant to
the Plan and, therefore, are not, and on account of such distributions shall not
be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan
or such distributions made pursuant to the Plan.



·                  “Exculpated Party” shall mean, collectively, and in each case
in its capacity as such:  (a) the Debtors and Reorganized Debtors; (b) GenOn;
(c) the GenOn Steering Committee; (d) with respect to each of the foregoing
entities in clauses (a) through (c), each such Entity’s current and former
predecessors, successors, Affiliates (regardless of whether such interests are
held directly or indirectly),

 

8

--------------------------------------------------------------------------------


 

 

 

subsidiaries, direct and indirect equityholders, funds, portfolio companies,
management companies; and (e) with respect to each of the foregoing Entities in
clauses (a) through (d), each of their respective current and former directors,
officers, members, employees, partners, managers, independent contractors,
agents, representatives, principals, professionals, consultants, financial
advisors, attorneys, accountants, investment bankers, and other professional
advisors (with respect to clause (d), each solely in their capacity as such).

 

 

 

Injunction

 

The Agreed Plan shall contain the following:



·                  Effective as of the Effective Date, pursuant to
section 524(a) of the Bankruptcy Code, to the fullest extent permissible under
applicable law, and except as otherwise expressly provided in the Plan or for
obligations issued or required to be paid pursuant to the Plan or the
Confirmation Order, all Entities that have held, hold, or may hold claims or
interests that have been released, discharged, or are subject to exculpation are
permanently enjoined, from and after the Effective Date, from taking any of the
following actions against, as applicable, the Debtors, the Reorganized Debtors,
the Exculpated Parties, or the Released Parties: (i) commencing or continuing in
any manner any action or other proceeding of any kind on account of or in
connection with or with respect to any such claims or interests; (ii) enforcing,
attaching, collecting, or recovering by any manner or means any judgment, award,
decree, or order against such Entities on account of or in connection with or
with respect to any such claims or interests; (iii) creating, perfecting, or
enforcing any lien or encumbrance of any kind against such Entities or the
property or the estates of such Entities on account of or in connection with or
with respect to any such claims or interests; (iv) asserting any right of
setoff, subrogation, or recoupment of any kind against any obligation due from
such Entities or against the property of such Entities on account of or in
connection with or with respect to any such claims or interests unless such
Entity has timely asserted such setoff right in a document filed with the
Bankruptcy Court explicitly preserving such setoff, and notwithstanding an
indication of a claim or interest or otherwise that such Entity asserts, has, or
intends to preserve any right of setoff pursuant to applicable law or otherwise;
and (v) commencing or continuing in any manner any action or other proceeding of
any kind on account of or in connection with or with respect to any such claims
or interests released or settled pursuant to the Plan.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT B to
the Restructuring Support Agreement

 

Joinder Agreement

 

The undersigned (“Additional Party”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of September 28, 2018
(the “Agreement”),(1) by and among NRG REMA LLC and its affiliates and
subsidiaries bound thereto, the Consenting Creditors, and certain other parties
and agrees to be bound by the terms and conditions thereof to the same extent
that all other Consenting Creditors are thereby bound, and shall be deemed a
“Consenting Creditor” and a “Party” under the terms of the Agreement.

 

The Additional Party specifically agrees to be bound by the terms and conditions
of the Agreement and makes all representations and warranties contained therein
as of the date hereof as a Consenting Creditor with respect to the specific
Outstanding Claim identified in the table below.

 

Date Executed:

 

Name of Additional Party:

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Address:

 

E-mail address(es):

Telephone:

Facsimile:

 

Aggregate Amounts Beneficially Owned or Managed on Account of:

 

Claims or Interests (principal amount only)

 

$

[  ]

 

PTCs (principal amount only)

 

$

[  ]

 

 

--------------------------------------------------------------------------------

(1)         Capitalized terms not used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Agreement.

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

EXHIBIT C to
the Restructuring Support Agreement

 

Transfer Agreement

 

The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of September 28, 2018
(the “Agreement”),(1) by and among NRG REMA, LLC and its affiliates and
subsidiaries bound thereto, the Consenting Creditors, and certain other parties,
including the transferor to the Transferee of any PTCs, Claims, or Interests
(each such transferor, a “Transferor”), and agrees to be bound by the terms and
conditions thereof to the same extent that the Transferor was thereby bound, and
shall be deemed a “Consenting Creditor” and a “Party” under the terms of the
Agreement with respect to the specific Outstanding Claim identified in the table
below.

 

The Transferee specifically agrees to be bound by the terms and conditions of
the Agreement and makes all representations and warranties contained therein as
of the date of the Transfer, as a Consenting Creditor, including the agreement
to be bound by the vote of the Transferor if such vote was cast before the
effectiveness of the Transfer discussed herein.

 

Date Executed:

 

Name of Transferee:

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Address:

 

E-mail address(es):

Telephone:

Facsimile:

 

Aggregate Amounts Beneficially Owned or Managed on Account of:

 

Claims or Interests (principal amount only)

 

$

[  ]

 

PTCs (principal amount only)

 

$

[  ]

 

 

--------------------------------------------------------------------------------

(1)         Capitalized terms not used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Agreement.

 

--------------------------------------------------------------------------------